Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejection – 35 USC § 103:
Applicant's arguments with respect to the rejection of claims 1-4 have been fully considered. The 103 rejection has been withdrawn due to the amended limitations and Applicant’s arguments filed 5/17/2021 on page 4-7 of the remark.

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claims 1 recites “wherein the video display device is arranged such that a first side surface of the video display device projects further past the first side surface of the operation portion than a second side surface of the video display device projects from the second side surface of the operation portion, wherein the first side surface of the operation portion is on a same side surface as the first side surface of the video display device and the second side surface of the operation portion is on a same side surface as the second side surface of the video display device; a fluid tube connected to a tube connecting portion of an adapter provided on the fluid pipe sleeve, the fluid tube extending towards the first side surface of the video display device along the distal rface of the video display device.”
Watanabe teaches portable endoscope having an operating portion having front surface 10f back surface 10b first side surface (left) and second side surface (right) Fig.1, fluid pipe sleeve 44 on the back surface of operation portion and video display device 34, however does not teach nor suggest “a first side surface of the video display device projects further past the first side surface of the operation portion than a second side surface of the video display device projects from the second side surface of the operation portion, wherein the first side surface of the operation portion is on a same side surface as the first side surface of the video display device and the second side surface of the operation portion is on a same side surface as the second side surface of the video display device” as in the context of independent claim 1.
Berbee teaches an otoscope 10 showing a first side surface of the display project further past second side surface in Fig 1, however, does not teach nor suggest “wherein the first side surface of the operation portion is on a same side surface as the first side surface of the video display device and the second side surface of the operation portion is on a same side surface as the second side surface of the video display device” as in the context of independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795